ORDER

PER CURIAM.
Defendant appeals the judgment upon his conviction by a jury of assault in the first degree and armed criminal action. Defendant was sentenced to consecutive terms of imprisonment of twenty-four years for assault and three years for armed criminal action. Defendant also appeals from an order denying, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief. However, Defendant has abandoned that appeal by failing to brief any errors pertaining to the denial of post-conviction relief.
With respect to Defendant’s direct appeal, no error of law appears and an opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).